DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 recites:
13. The for producing a filter medium according to claim 11, wherein in step (c) the second structure is spun onto one or both sides of the first structure.

The preamble of claim 13 is missing the term “method” because claim 11 describes a “method for producing the filter medium according to claim 1.”  Therefore, claim 13 should read:
13. The method for producing a filter medium according to claim 11, wherein in step (c) the second structure is spun onto one or both sides of the first structure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites:
3. The filter medium according to claim 2, wherein polymer types correspond to a low- melting polymer component of the bicomponent fibers of the first and second structures.  Emphasis added.

Claim 3 is indefinite because “polymer types” lacks antecedent basis.  See MPEP 2173.05(e).  While this term is not introduced with the article “the”—the claim indicates that this term has been previously introduced because it says that the polymer types “correspond” to a low-melting polymer of the bicomponent fibers.  However, the term “polymer types” has not been introduced in claim 3 or an intervening claim.  Therefore, this term lacks antecedent basis.  For the purpose of examination “polymer types” is interpreted to mean one of the at least two polymer components described in claim 2.
Claim 3 is also indefinite because “the bicomponent fibers of the…second structures” lacks antecedent basis.  Rather, the second structure comprises “continuous bicomponent fibers.”  For the purpose of examination, claim 3 is interpreted such that “the bicomponent fibers” are the bicomponent fibers of the first structure.  This is consistent with claim 1 which indicates that the first structure comprises “bicomponent fibers.”
Therefore, claim 3 is interpreted to read:
3. The filter medium according to claim 2, wherein one of the at least two polymer components structure 



Claim 4 recites:
4. The filter medium according to claim 1, wherein the bicomponent fibers of the first and second structures have different fiber diameters.  Emphasis added.

Claim 4 is indefinite because “the bicomponent fibers of…the second” structure lacks antecedent basis.  Rather, claim 1 indicates that the second structure comprises “continuous bicomponent fibers.”  For the purpose of examination, claim 4 is interpreted to read:
4. The filter medium according to claim 1, wherein the bicomponent fibers of the first structure and the continuous bicomponent fibers of the second structure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3, 5, 7–10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al., US 2004/0083695 (“Schultink”) in view of Rygalski et al., US 2007/0295659 (“Rygalski”) or Pike et al., US 5,597,645 (“Pike”).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Rygalski or Pike, and in further view of Gillingham et al., US 2003/0037675 (“Gillingham”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Rygalski or Pike, and in further view of Dinwoodie et al., US 2005/0148252 (“Dinwoodie”).
Claims 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Pike in further view of Rygalski.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Pike or Rygalski and in further view of Castro et al., US 2015/0101486 (“Castro”).
Claim 1 describes a filter medium for filtration of an air stream.  The filter medium comprises a non-woven comprising a plurality of bicomponent fibers.  The non-woven comprises a single layer fiber composite having a first structure of bicomponent fibers and a second structure of continuous bicomponent fibers.  The second structure engages with the first structure.
Schultink discloses a filter (corresponding to the claimed “filter medium”) used to filter an air stream.  Schultink Fig. 3, [0010], [0113].  The filter comprises a composite filter 39 (the “non-woven”) manufactured from nonwoven media.  Id.  The composite Id.  The composite 39 is a single-layer fiber composite because the tiers are bonded after they have been stacked together, to form a unitary stratified structure.  Id. at [0012].  
The middle tier 41 comprises a dry-laid capacity component.  Schultink Fig. 3, [0113].  This dry-laid capacity material comprises bicomponent fibers.  Id. at [0072].  Therefore, the middle tier 41 corresponds to the “first structure of bicomponent fibers.”  

    PNG
    media_image1.png
    849
    563
    media_image1.png
    Greyscale

The composite 39 also comprises a first tier 40 and a downstream tier 42.  Schultink Fig. 3, [0113].  The first tier 40 and the downstream tier 42 engage with the middle tier 41.  Id.
Schultink differs from claim 1 because it does not disclose the first tier 40 or the downstream tier 42 comprise continuous bicomponent fibers.
However, the first tier 40 is a coarse dry-laid component comprising discontinuous bicomponent fibers.  Schultink [0113].  The first tier 40 acts as a pre-filter Id.  The first tier 40 can be manufactured from a spunbond material.  Id. at [0061], [0101].
Additionally, the downstream tier 42 comprises a high filtration efficiency material, manufactured using a spunbond technique.  Schultink [0113].
When the filter 39 is manufactured, the three tiers 40, 41, 42 are stacked onto one another.  Schultink [0038], [0039].  The tiers are then heated to melt the sheath of the bicomponent fibers to bond the tiers together to form the unified stratified composite filter 39.  Id. at [0012], [0040], [0071], [0072].
Rygalski discloses a filter pad 10 comprising a first, upstream nonwoven scrim material 12.  Rygalski Fig. 1, [0018].  The scrim 12 is manufactured from spunbond bicomponent fibers.  Id.  The scrim 12 is used as an outer layer for the pad 12 to protect the downstream middle layer 14.  Id.  The scrim 12 is attached to the middle layer 14 by thermal bonds so that the sheath of the bicomponent fibers melt to bond the scrim 12 to the middle layer 14.  Id. at [0019].  
It would have been obvious to use Rygalski’s scrim material 12 to manufacture Schultink’s first tier 40 because Rygalski’s scrim material 12 performs the same function as the first tier 40, as both layers are used to protect downstream filter material.  Schultink [0113]; Rygalski [0018].  A person of ordinary skill in the art would have a reasonable expectation of success with this modification, because Schultink teaches that its first tier 40 comprises bicomponent fibers and can be manufactured from a spunbond material, while Rygalski’s scrim 12 comprises bicomponent fibers and is made from a spunbond material.  Schultink [0061], [0101], [0113]; Rygalski [0018].  See Pike col. 4, lls. 2–6.
 Additionally, Pike discloses a filter media with a high filtration efficiency.  Pike col. 2, lls. 10–15.  The filter media comprises spunbond bicomponent fibers.  Id. at col. 3, lls. 45–50, col. 4, lls. 6–13.  The filter media is beneficial because it is highly efficient without high pressure drop.  Id. at col. 3, lls. 9–15.  It would have been obvious to use Pike’s filter media as the material forming Schultink’s downstream tier 42 in order to provide this benefit.  A person of ordinary skill in the art would have a reasonable expectation of success with this combination.  Schultink’s downstream tier 42 is a high efficiency layer that can be manufactured from spunbond fibers.  Schultink [0113].  Likewise, Pike’s filter media is a high efficiency filter material that is manufactured from spunbond fibers.  Pike col. 2, lls. 10–15, col. 3, lls. 45–50, col. 4, lls. 6–13.  Pike’s bicomponent spunbond fibers are continuous bicomponent fibers, because spunbond fibers are continuous.  Id. at col. 4, lls. 2–6.
Claim 2 requires for the filter medium of claim 1, the bicomponent fibers comprise at least two polymer components.  The at least two polymer components differ in melting point by at least 15 degrees.  The bicomponent fibers have a cover-core fiber structure or a side-by-side fiber structure.  Claim 5 requires for the filter medium of claim 2, the polymer components comprise polyolefins.  
The claim is interpreted such that the “bicomponent fibers” refer to the bicomponent fibers of the first structure.  This is because claim 1 describes a first structure with “bicomponent fibers” and a second structure with “continuous bicomponent fibers.”   
As noted, Schultink’s middle layer 41 corresponds to the “first structure.”  This layer is made from a dry-laid capacity material.  Id.  The bicomponent fibers in this dry-laid material correspond to the “bicomponent fibers.”  Id. at [0072].  Each bicomponent fiber comprises two polymer components such as polyethylene and polypropylene.  Id. at [0072].  The polymer components differ in melting point by at least 15 degrees because polyethylene melts at 121°C while polypropylene melts between 161 to 163°C.  Id.  The bicomponent fibers have a cover-core fiber or a side-by-side structure.  Id.
Polyethylene and polypropylene are polyolefins.  See Spec. dated Apr. 08, 2020 (“Spec.”) [0025].
Claim 3 requires for the filter medium of claim 2, one of the two polymer components corresponds to a low-melting polymer component of the bicomponent fibers of the first structure.   
In Schultink, polyethylene is a low-melting polymer component of the bicomponent fibers because it melts at a lower temperature than polypropylene.  Schultink [0072].
Claim 4 requires for the filter medium of claim 1, the bicomponent fibers of the first structure have a different diameter than the continuous bicomponent fibers of the second structure.
Schultink does not disclose the diameter of the fibers in the middle tier 41 (the “first structure”), the upstream tier 40 or the downstream tier 42 (either corresponding to the “second structure”).  However, the reference teaches that the upstream tier 40 is a coarse component, the middle tier 41 is an intermediate component with a relatively high dust capacity and the downstream tier 42 is an efficiency layer that comprises Id. at [0110].  Pore diameter decreases with decreasing fiber diameter.  See Gillingham [0187].  Therefore, it would have been obvious for the bicomponent fibers in the upstream tier 40 to be larger than the bicomponent fibers in the middle tier 41, with the bicomponent fibers in the middle tier 41 being larger than the bicomponent fibers in the downstream tier 42.
Claim 6 requires for the filter medium of claim 2, the bicomponent fibers of the first structure comprise staple fibers, spun-bonded non-woven filaments, or meltblown fibers.
In Schultink, it would have been obvious for the bicomponent fibers in the middle tier 41 to have a length of 0.5 to 5.0 mm, because the reference teaches that the fibers in the middle tier 41 have this length.  Schultink [0074].  Fibers with a length between 0.01 to 5 mm can be considered staple fibers.  See Dinwoodie [0029].  Therefore, it would have been obvious for the bicomponent fibers in Schultink’s middle tier 41 to be staple fibers.  
 Claim 7 requires for the filter medium of claim 1, the first structure is thermally, mechanically or chemically hardened.
In Schultink, the middle tier 41 is thermally hardened because the bicomponent fibers in this tier 41 are thermally bonded to adhere the composite filter 39 into a unitary structure.  Schultink [0012], [0071].
Claim 8 requires for the filter medium of claim 1, the first structure comprises at least 30 wt% bicomponent fibers.  Claim 16 requires for the filter medium of claim 8, the first structure comprises at least 50 wt% bicomponent fibers.
In Schultink, the middle tier 41 comprises between 20 to 50% bicomponent fibers.  Schultink [0072].
Claim 9 requires for the filter medium of claim 1, the first structure comprises an electret functionality, an antimicrobial finish and/or a coloration.
In Schultink, the middle tier 41 comprises an electret functionality because it comprises electrostatically charged split film fibers.  Schultink [0085].
Claim 10 requires for the filter medium of claim 1, the first structure has a weight per unit area of 20 to 150 g/m2.  Claim 17 requires for the filter medium of claim 10, the first structure has a weight per unit area of 40 to 80 g/m2.
In Schultink, the middle tier 41 has a weight of 70 g/m2.  Schultink [0069].
Claim 11 describes a method of producing the filter medium according to claim 1.  The method comprises the following steps.  First, producing the first structure.  Next, feeding the first structure into a spun-bonded non-woven plant.  Third, spinning the first structure with the second structure to form a fiber composite.  Finally, hardening the fiber composite.  Claim 12 requires that for the method of claim 1, the fiber composite is pressed, thermally bonded, thermally calendared and/or post treated in the step of hardening the fiber composite.  Claim 13 
Schultink describes a method of manufacturing the composite filter 39.  Schultink [0037]–[0040].  The method first comprises laying down a filtration material onto a support to form the upstream non-prebonded tier.  Id. at [0038].  Next, the downstream non-prebonded tier is deposited onto the upstream tier.  Id. at [0039].  Finally, the tiers are bonded to form a composite filter having a unitary structure.  Id. at [0040].
In Schultink’s filter 39, the middle tier 41 is upstream of the downstream tier 42.  Schultink Fig. 3, [0113].  Additionally, it would have been obvious for the downstream tier 42 to comprise Pike’s filter media comprising spunbond fibers, for the reasons stated above.
 Therefore, when manufacturing Schultink’s composite filter 39, the first tier 40 is first laid down onto a support to form an upstream non-prebonded tier.  Schultink [0038].  Next, the middle tier 41 is laid down onto the first tier to form a middle non-prebonded tier.  Id.  Then the first tier 40/middle tier 41 are fed into a spun-bonded non-woven plant so that Pike’s spunbonded filter media can be laid the middle tier.  Id.  Next, Pike’s spunbond media is spun onto one side Schultink’s middle tier 41, forming the downstream tier 42 on the middle tier 41.  Id. at Fig. 3, [0038].  Finally, the tiers 40, 41, 42 are bonded to form the composite filter 39 with a unitary structure.  Id. at [0040].  The bonding process is a thermal bonding process because the bicomponent fibers so that the tiers adhere to one another.  Id. at [0071].  This processes involves hardening the composite filter 39 (or it would have been obvious for hardening to occur), because the bicomponent fibers are re-hardened after they cool.  See 
Claim 14 describes a filter element.  The filter element comprises the filter medium of claim 1.  The filter medium comprises a pleated form.  The filter element is for a filter cassette.
Note that the limitation indicating that the filter element is “for a filter cassette” fails to patentably distinguish over the prior art because it describes the manner in which the claimed apparatus is intended to be used, rather than its structure.  See MPEP 2114(II).
Schultink teaches that its composite filter 39 can be pleated.  Schultink [0126].  The reference further teaches that the filter 39 is used to remove solid particles from air.  Id. at [0001].
The reference fails to teach the composite filter 39 being used in a filter element.
However, Castro discloses an air filter element comprising a filter media 5 supported by a frame 12.  Castro Fig. 7, [0041].  The filter element configuration is beneficial because the frame 12 supports the filter media 5.  Id.  It would have been obvious to provide Schultink’s composite filter 39 in Castro’s frame 12 in order to support the filter 39.
Claim 15 describes a method of using the filter of claim 14 as a particle filter for filtration of air.  
Schultink’s composite filter 39, when used in Castro’s frame 12 would be used for this purpose because Schultink’s filter 39 is used to filter air.  Schultink [0001].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0051918; 2016/0051917; 2014/0174934; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776